Order, in so far as it grants motion for an alternative mandamus order, affirmed, with ten dollars costs and disbursements. (Matter of Isenbarth v. Bartnett, 206 App. Div. 546; affd., 237 N. Y. 617.) Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Kapper, J., dissents, being of opinion that the remedy of the petitioner is by application for a variance upon the ground of practical difficulty or unnecessary hardship, and that an alternative mandamus order, if granted, substitutes a jury in lieu of the authorities appointed by the Legislature to establish zones under the Zoning Laws.